internal_revenue_service national_office technical_advice_memorandum date tam-127547-04 cc psi b05 number release date index uil no case-mis no ------------------------------------------------------------- ------------------------ ------------------------ -------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference --------------------------------------------------------------- ------------- ---------------------------------- -------------------- -------------------------- ---------------- ---------- ----------------- legend legend taxpayer transferor state city year year year year date date campus legislation act ------------------------------------------------------------------------ ------ ----------------------------------------- ------------------- ------------------------------- ------- ------- ------- ------- ------------------ ----------------- -------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------ ------------------------------------------------------- tam-127547-04 a b c d e f issue ----------------- ---------- --- ------- --- ----------------- whether the dollar_figurea payment made by transferor to taxpayer in year to relocate and remove electric transmission lines is a nonshareholder contribution_to_capital under sec_118 of the internal_revenue_code conclusion the dollar_figurea payment from transferor to taxpayer in year for the relocation and removal of electric transmission lines on the site of the campus is a taxable contribution_in_aid_of_construction ciac under sec_118 facts transferor a tax-exempt state-chartered public university which is located in taxpayer is an investor-owned public_utility incorporated in state and is engaged primarily in the generation transmission and distribution of electrical energy city owns a b acre site adjacent to the main campus transferor is developing this site and has named it the campus this new campus is a planned mixed-use site for university corporate and government facilities the campus will also include residential housing homes apartments and condominiums a hotel a conference center a golf course and retail_space transferor describes the development as a place where university faculty and students can interact with the government and private industry tenants in year state enacted legislation which authorized the issuance of tax-exempt revenue bonds to fund the development of the campus the line relocation project was financed in year through transferor’s issuance of these tax-exempt_bonds the campus site had c electric transmission lines running through the middle of the property from north to south on a d foot-wide corridor taxpayer and transferor entered into a line relocation agreement on date to relocate the transmission lines the line relocation agreement specifically provides that at the request of transferor the c lines owned by taxpayer and located on the campus each require relocation in order to accommodate development plans by transferor within the campus the agreement further provides that as part of such relocation e of the lines will be rerouted to the perimeter of the campus and a de-energized line will be removed tam-127547-04 taxpayer removed the old lines running through the center of the campus and replaced them with new lines constructed around the perimeter of the property this new_construction did not result in any increase in electrical capacity or other operation improvement and the capacity of each energized line remained unchanged prior to the relocation transferor already received electrical service from taxpayer and the campus already had access to electrical service the line relocation project was completed to enhance the overall campus layout by clustering multi-disciplinary research and providing an attractive community setting for the faculty students and affiliates the project was to be completed by date and taxpayer was to receive a series of payments totaling dollar_figuref in year taxpayer received the dollar_figurea at issue and in year the remainder law and analysis sec_61 and ' of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by ' a of the tax_reform_act_of_1986 the act and ' a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term acontribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 provides in part that ' also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to ' indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess in general the amendment made by ' of the act to ' was intended to require a regulated_public_utility to include in income the value of any ciac made to encourage the provision of services by the utility to a customer as a result under the act all ciacs even those received by a regulated_public_utility such as taxpayer tam-127547-04 are includable in the gross_income of the receiving corporation the house ways_and_means_committee report house report states that property including money is a ciac rather than a contribution_to_capital if it is contributed to provide or encourage the provision of services to or for the benefit of the person making the contribution h_r rep no 99th cong 1st sess vol c b a utility is considered as having received property to encourage the provision of services if any one of the following conditions is met the receipt of the property is a prerequisite to the provision of the services the receipt of the property results in the provision of services earlier than would have been the case had the property not been received or the receipt of the property otherwise causes the transferor to be favored in any way emphasis added the house report also states that the repeal of the special exclusion does not affect transfers of property that are not made for the provision of services including situations where it is clearly shown that the benefit of the public as a whole was the primary motivating factor in the transfers h_r rep no 99th cong 1st sess vol c b notice_87_82 1987_2_cb_389 provides additional guidance on the treatment of ciacs notice_87_82 follows the language from the house report and states that a payment received by a utility that does not reasonably relate to the provision of services by the utility or for the benefit of the person making the payment but rather relates to the benefit of the public at large is not a ciac in notice_87_82 an example of a payment benefitting the public at large is a relocation payment received by a utility under a government program to place utility lines underground in that situation the relocation is undertaken for either reasons of community aesthetics or in the interest of public safety and does not directly benefit particular customers of the utility in 339_us_583 1950_1_cb_38 the in 412_us_401 court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital u s pincite c b pincite the court articulated five characteristics of a nonshareholder contribution_to_capital first the payment must become a permanent part of the transferee s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect tam-127547-04 in the present case notwithstanding the fact that transferor a public university is developing the campus in furtherance of its mission as an educational_institution the relocation payments made to taxpayer resulted in a direct benefit to transferor the existing transmission lines would have bifurcated the property and disfigured the prime area for development of the site the relocation of the lines made possible the optimal development of the campus thus based solely upon the above facts and taxpayer’s representations as set forth above we conclude that the dollar_figurea payment from transferor to taxpayer in year for the relocation and removal of electric transmission lines on the site of the campus is a taxable ciac under sec_118 and therefore not excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 caveat s no opinion is expressed or implied regarding the application of any other provision of the code or regulations a copy of this technical_expedited_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
